Case: 21-60474     Document: 00516360557         Page: 1     Date Filed: 06/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     June 16, 2022
                                  No. 21-60474
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Derwin Renwick McWaine,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:98-CR-22-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Derwin Renwick McWaine, federal prisoner
   # 10797-042, appeals the district court’s denial of reconsideration of its
   denial of his motion to reduce his sentence pursuant to the First Step Act of
   2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60474       Document: 00516360557         Page: 2   Date Filed: 06/16/2022




                                    No. 21-60474


          McWaine was convicted of violating federal drug-trafficking,
   firearms, and money-laundering statutes. Our court affirmed McWaine’s
   convictions but vacated his sentence and remanded the case to district court
   for resentencing in the light of Apprendi v. New Jersey, 530 U.S. 466 (2000),
   specifically his sentence of life imprisonment for conspiracy to distribute
   crack cocaine under 21 U.S.C. § 841(b)(1)(A): our court held that, as a result,
   the sentence could not be based on 21 U.S.C. § 841(b)(1)(A), but instead on
   21 U.S.C. § 841(b)(1)(C) (20-year statutory maximum). United States v.
   McWaine, 243 F.3d 871, 875–76 (5th Cir. 2001).
          On remand, he was resentenced to, inter alia, a total of 50 years’
   imprisonment, which included a 20-year sentence for conspiracy to
   distribute crack cocaine. Our court affirmed his sentence, except for a
   modification to his supervised-release term. United States v. McWaine, 290
   F.3d 269, 277 (5th Cir. 2002).
          McWaine asserts: on remand, the district court should have retried
   him on the drug conspiracy charge or sentenced him to a total of 20 years in
   prison; and, because it did not, his sentence was calculated based upon the
   above-referenced 21 U.S.C. § 841(b)(1)(A)—a “covered offense” under the
   First Step Act.
          The denial of a motion for reconsideration is generally reviewed for
   abuse of discretion. United States v. Rabhan, 540 F.3d 344, 346 (5th Cir.
   2008). As discussed, McWaine was sentenced on remand for his drug-
   conspiracy offense to the 20-year maximum under 21 U.S.C. § 841(b)(1)(C).
   And, the Fair Sentencing Act of 2010, Pub. L. No. 111-220, sec. 2(a), 124
   Stat. 2372, made retroactive by the First Step Act, “did not modify the
   statutory penalties for” offenses under § 841(b)(1)(C). Terry v. United States,
   141 S. Ct. 1858, 1861–63 (2021). Consequently, McWaine’s drug-conspiracy
   offense is not a “covered offense” under the First Step Act, and he was




                                         2
Case: 21-60474     Document: 00516360557         Page: 3   Date Filed: 06/16/2022




                                  No. 21-60474


   ineligible for a sentencing reduction.      See id. at 1862–64 (explaining
   § 841(b)(1)(C) not “covered offense” and, therefore, does not warrant
   sentence reduction under First Step Act).
         AFFIRMED.




                                       3